Title: To John Adams from the Duc de La Vauguyon, 9 April 1782
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Adams, John



La Haye ce 9 avril 1782

Je me Suis empressé Monsieur de transmettre a Monsieur Le Comte de Vergennes Les temoignages de franchise et de loyauté que vous m’avez donné. Ce ministre me repond qu’ils confirment de plus en plus sa confiance dans votre attachement invariable aux principes de l’alliance et il me charge de vous Communiquer des Détails tres interessants dont j’aurai L’honneur de vous faire part incessamment s’il m’est possible d’aller passer quelques jours a amsterdam ainsi que je me le propose.

Recevez Monsieur une nouvelle assurance des Sentiments inviolables d’attachement et de consideration tres distinguee avec lesquels j’ai lhonneur d’etre votre tres humble et tres obeissant serviteur
Le Duc De La vauguyon

